FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



May 8, 2020


Honorable Pamela Pepper
US. District Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Yousef Barasneh
          Case No. 20-CR-26

Dear Judge Pepper:


On March 18, the Court ordered that by May 8, 2020, the parties file a status report,
indicating to the court their anticipated next steps.

I can report that the parties have communicated during the last month, particularly in the
last several weeks, with the goal of resolving this case short of a trial. The parties believe
we are moving well toward that goal. The government has provided defense counsel
with a proposed plea agreement along with its view of the case. In turn, defense counsel
has discussed some of its objectives with the government. Both sides have acted in
accordance with these intentions. As Mr. Barasneh’s counsel, I informed Assistant United
States Attorney Ben Proctor that it is reasonable to believe we will have a signed plea
agreement in three weeks.

Accordingly, I ask the Court to extend by three weeks, that is, until May 29, 2020, its order
to either file a plea agreement or set forth in a letter to the Court what is the status of the
case.


                                          Milwaukee · Madison · Green Bay
              Case 2:20-cr-00026-PP Filed 05/08/20 Page 1 of 2 Document 24
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Pamela Pepper
May 8, 2020
Page 2


I thank the Court for its attention to Mr. Barasneh’s case.


Sincerely,


s/ John W. Campion
John W. Campion

JWC




             Case 2:20-cr-00026-PP Filed 05/08/20 Page 2 of 2 Document 24
